Notice of Allowance
The amendments to the claims and specification, the new sequence listing and the response filed 16 February 2021 are all acknowledged and have been considered in their entirety.  
Claims 14-15 are cancelled; claims 1-13 remain pending and subject to examination.  The Application remains a part of the Patent Prosecution Highway (PPH) program.
It is noted, the amendments to the claims and specification are sufficient to overcome all previous objections/rejection (which were limited to 35 U.S.C. 112(b) or 101 rejections).  Applicants have sufficiently clarified (and amended claims/specification) to reflect the substitution of tyrosine is at position 217.  It is noted no new matter was introduced by this clarification.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn a mutant keratinase comprising a mutation selected from N181, Y217 or S236 of SEQ ID NO: 4 which is a keratinase from Brevibacillus parabrevis; methods of making, nucleic acids encoding, vectors and host cells comprising the same.  While said keratinase was isolated in 2016 (See Zhang et al., Int. J. Bio. Macro., 2016 – cited herein), the prior art does not teach nor suggest mutating this keratinase or any others at these positions or corresponding positions and thus claims 1-13 are deemed novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 February 2021